Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  133817                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  COLLEEN J. RUDD,                                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133817
                                                                   COA: 266633
                                                                   WCAC: 04-000094
  BEDFORD PUBLIC SCHOOLS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 27, 2007
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REINSTATE the decision of the Workers’ Compensation Appellate Commission
  (WCAC). The Court of Appeals clearly erred by failing to affirm the decision of the
  WCAC, where that decision was supported by the record. MCL 418.861a(14); Mudel v
  Great Atlantic & Pacific Tea Co, 462 Mich 691 (2000).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2007                  _________________________________________
           t0905                                                              Clerk